Citation Nr: 9932097	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-04 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the 10 percent 
disability rating in effect for PTSD.  During the pendency of 
this appeal, a September 1996 rating decision assigned a 30 
percent disability rating for PTSD.  This issue remains 
before the Board since that was not a full grant of the 
benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (On a claim for an original or an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit). 

In March 1997, the Board remanded this claim for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions; therefore, this case is ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for PTSD is 
plausible, and sufficient evidence has been obtained for 
correct disposition of this claim.

2.  The veteran's service-connected PTSD is currently 
manifested by mood disturbances such as depression and 
anxiety, decreased interest, and social withdrawal and 
isolation, resulting in no more than mild to moderate social 
and occupational impairment.



CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased evaluation for PTSD, and VA has satisfied its duty 
to assist him in development of this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 30 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A February 1992 rating decision granted service connection 
for PTSD.  A December 1991 VA psychiatric examination had 
shown diagnoses of antisocial personality disorder and PTSD, 
with findings of depressed mood, decreased social contact, 
and frequent nightmares.  A 10 percent disability rating was 
assigned for the veteran's PTSD.

In February 1994, a routine VA psychiatric examination was 
scheduled.  The veteran remained married to his wife of seven 
years and described no major problems in the marriage.  He 
had not worked since getting hurt on the job in March 1992.  
He had not received any inpatient or outpatient psychiatric 
treatment since the prior examination.  He denied any 
suicidal attempts.  He had not taken any medications 
recently.  He complained of insomnia, worsening flashbacks, 
worsening nightmares, considerable depression, and increased 
alcohol consumption.  His condition appeared to be worsening 
because he was unable to work.  His personal hygiene was 
good.  Upon examination, his mood was depressed, and affect 
was somewhat blunted.  There was no evidence of psychosis, 
hallucinations, or delusions.  Cognitive functions, 
orientation, memory, and abstract thinking were intact.  He 
denied being suicidal or homicidal.  The diagnoses included 
mild PTSD.  The examiner stated that the veteran's inability 
to work appeared to be mostly physical in nature and not 
psychological.  

A March 1994 rating decision confirmed and continued the 10 
percent disability rating in effect for PTSD.  The veteran 
disagreed, stating that he was "having many problems."  In 
support of another claim, he submitted his medical records 
from HCA Putnam Community Hospital, which contained no 
information regarding psychiatric treatment.  Also, the RO 
obtained his medical records from Dr. Robert Silvera, which 
did not concern psychiatric treatment, but which noted in May 
1993 that the veteran looked very depressed and his wife was 
complaining about his mental status.  

In April 1996, the veteran underwent another VA psychiatric 
examination.  He remained married to his wife of nine years.  
He indicated that he had been unemployed since 1992 due to 
neck and back problems.  He complained of inability to sleep.  
He stated that he got angry easily, and he could not get 
along with anyone.  He reported a prior admission to the VA 
Medical Center in Lake City in 1994 after a suicide attempt.  
He was not currently taking any medication or receiving any 
psychiatric treatment.  The veteran's wife stated that he was 
very withdrawn and did not associate with anyone.  She stated 
that they did not sleep together because he cried and was 
violent at night.  Upon examination, the veteran had a 
somewhat disheveled appearance.  His mood was slightly 
depressed, with a somewhat blunted affect.  Cognition was 
intact.  There was no evidence of psychosis, and he denied 
being suicidal or homicidal.  Diagnoses included chronic, 
moderate PTSD.  

A September 1996 rating decision increased the disability 
rating for the veteran's PTSD to 30 percent.  In March 1997, 
the Board remanded this case for additional evidentiary 
development and to fulfill due process considerations.  The 
RO asked the veteran for information as to where he had 
received treatment for his PTSD; no response was received.  
The RO also requested his medical records from the VA Medical 
Center in Lake City for all treatment since 1994, but that 
facility indicated that he had not been treated at that 
facility since 1989. 

In May 1997, the veteran underwent another VA psychiatric 
examination.  He remained married to his wife of ten years.  
He described the relationship as off and on.  He had a nine-
year-old son living at home with whom he got along fairly 
well.  He stated that he occasionally woke up at night from a 
nightmare, trying to assault his wife.  He remained 
unemployed since 1992 due to back and neck problems.  He was 
drinking more alcohol than before, stating that it was to 
keep the memories down and control his pain.  He reported a 
prior admission to the Lake City Medical Center two years 
earlier after an overdose.  He was not receiving any 
psychiatric treatment or taking any medication.  He 
occasionally took his mother's "nerve" pills.  He was 
unable to give a reason as to why he was not seeking 
psychiatric help.  He complained of severe insomnia, no 
desire to be around people, nightmares about Vietnam events, 
frequent crying spells, angry outbursts, and inability to get 
along with people.  He spent most of his day sitting at home.  
He had no friends, and he only talked with a neighbor.  He 
did not attend church, and he had no hobbies or interests.  
Upon examination, his hygiene was poor.  His mood was 
depressed, with labile affect.  There was no evidence of 
psychosis, and he denied being suicidal or homicidal.  
Cognition was intact.  The diagnosis was PTSD, with a Global 
Assessment of Functioning (GAF) score of 70.  The examiner 
noted that the veteran's inability to work at this time was 
mostly physical in nature.

The RO obtained the veteran's adjudication and medical 
records from the Social Security Administration.  He was 
denied disability benefits in 1994 and 1995 because the 
Social Security Administration concluded that he was able to 
work.  He claimed inability to work primarily due to neck 
problems, but he occasionally indicated that he was also 
impaired due to "stress" or "post traumatic syndrome."  

The veteran underwent a psychological evaluation in September 
1993.  During the examination, the veteran showed difficulty 
remembering dates, confusion, and an undercurrent of sadness 
and anxiety.  He was oriented, with no evidence of delusions 
or hallucinations.  The veteran indicated that at one time he 
had experienced flashbacks, intrusive thoughts, and 
nightmares concerning Vietnam.  He indicated that the 
frequency and intensity of these symptoms had decreased over 
the years.  His last nightmare about Vietnam was one year 
earlier.  He had not had flashbacks in many years.  While he 
still had some intrusive thoughts, they were not frequent.  
He indicated that his PTSD symptoms had not become more 
pronounced within the last year.  As he discussed his 
service-connected disability, it sounded as if he suffered 
very little psychiatric impairment.  The veteran indicated 
that he could not be around people without becoming very 
paranoid.  He tended to remain isolated from people.  He 
reported great difficulty with sleep onset and maintenance.  
He became angry very easily.  He felt nervous and anxious 
almost all the time.  He admitted ruminating and dwelling 
over his multiple problems and feeling very depressed about 
the things he could no longer do.  

The veteran's results on psychological tests indicated that 
he was experiencing moderate to severe clinical depression.  
He tended to have very little energy, feel very hopeless and 
helpless, frequently find himself on the verge of tears, at 
times wonder if life was worth living, and had difficulty 
with sleep, concentration, and intellectual functioning.  He 
viewed the world as a dangerous place and might have 
difficulty establishing cooperative and trustful 
relationships with others.  

Diagnoses were PTSD and dysthymic disorder secondary to 
cervical injury and/or financial sequela.  The current GAF 
score was 50, with the highest level of functioning within 
the past year of 85.  The examiner indicated that the veteran 
presented himself in a manner suggesting that he was 
functioning well psychologically prior to his injury.  He 
reported minimal, if any, interference in his life from his 
PTSD.  There were factors that led the examiner to believe 
that the veteran was more impaired than he reported, such as 
his prior arrests and imprisonments, his alcohol abuse, and 
recurrence of Vietnam-related nightmares within the prior 
year.  Without more medical records, it was difficult to 
discern whether a portion of his current psychological 
dysfunction was an exacerbation of his PTSD.  The examiner 
felt that the veteran would benefit from psychotropic 
medication and individual psychological intervention.  

The veteran underwent a psychological evaluation in January 
1994.  He complained of flashbacks, sleep disturbance, 
intolerance of people, poor appetite, low libido, and chronic 
irritability.  He indicated that he spent his days sitting 
around the house, doing very little.  He had no friends or 
hobbies.  Upon examination, his dress, grooming, and hygiene 
were adequate.  Speech quality was unremarkable.  His mood 
was depressed, and affect was restricted.  He was alert and 
oriented and maintained good cognitive flow.  There was no 
evidence of hallucinations, illusions, loosening of 
associations, or delusions.  He had some insight, and 
judgment was marginal.  His abstraction skills were somewhat 
weak.  He was pleasant and cooperative and interacted easily.  
The veteran's scores on memory tests showed significant 
impairment of visual memory skills, weak verbal memory 
skills, and mild weakness in attention/concentration.  

The examiner indicated that the veteran had worked 
successfully for 22 years despite his report of PTSD symptoms 
since Vietnam.  He offered no evidence that they had 
intensified over the past few years, and the examiner 
concluded that they would not seem sufficient to prevent him 
from working.  The examiner noted that the veteran had a long 
history of alcohol abuse, which would make him an unreliable 
employee and increase irritability.  It could potentially 
increase his anxiety and PTSD symptoms.  However, he had 
worked under these conditions for many years and seemed to 
have the capacity to work despite excess alcohol intake.  The 
veteran reported a history of a severe beating three years 
earlier which resulted in a head injury and visual 
impairment.  The examiner felt that this might have resulted 
in memory dysfunction, but the longstanding alcohol abuse 
could have this effect as well.  Diagnoses included PTSD, 
with a current GAF score of 60 and GAF score for the past 
year of 75. 

Upon psychiatric evaluation in February 1994, the veteran 
indicated that he spent his days watching television, 
shopping, and visiting nearby relatives.  He stated that he 
got along with his wife and relatives.  He had some friends.  
Upon examination, his grooming was okay.  His mood was 
depressed.  He was alert and oriented, with good cognition.  
There was no evidence of hallucinations, delusions, or 
loosening of associations.  He was pleasant and cooperative 
and interacted easily with the examiner.  There was some 
memory weakness.  Diagnoses included PTSD.  The examiner 
concluded that the veteran was slightly restricted in 
activities of daily living; had slight difficulties in 
maintaining social functioning; and often had deficiencies of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner.

In December 1994, it was noted that the veteran had been 
hospitalized at the "CSU Hospital" in Lake City in November 
1994 because he was suicidal and depressed.  He reported 
flashbacks and paranoid thoughts.  His appearance was 
appropriate.  He had poor recent memory due to anxiety.  The 
examiner concluded that the veteran had moderate restrictions 
in the activities of daily living; moderate difficulties in 
maintaining social functioning; and seldom deficiencies of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner.

The report of a psychiatric examination conducted in December 
1994 indicated that the veteran had worked primarily in 
stucco and plastering.  He stated that he injured his neck in 
an accident on the job three years earlier.  Prior to that 
injury, he was steadily employed for twenty years.  He was 
currently taking Elavil, an anti-depressant medication, and 
had been doing so since 1991.  He reported hospitalization at 
a crisis stabilization unit in Lake City in November 1994 due 
to suicidal ideations, depression, flashbacks, and paranoia.  
He indicated that his marriage was not good, and his wife 
stated that she viewed herself as his keeper.  He reported 
little contact with his children from his prior marriages.  
With the exception of caring for his son from the current 
marriage, the veteran stated that no part of his daily life 
provided him pleasure.  He usually just sat around the house.  
He had no recreational activities, no outside interests, and 
no social life.  

Upon examination, the veteran was neatly attired and 
adequately groomed.  He easily established rapport, and eye 
contact was adequate.  On testing, he worked to the allowable 
time limits and employed an active and deliberate problem-
solving approach without undue negativism or low frustration 
tolerance.  The mental status examination was consistent with 
an anxiety disorder.  He was oriented and could recount 
significant details from the prior 24 hours.  However, he 
could only remember one of three words after five minutes, 
and this poor performance was probably related to anxiety.  
Immediate and remote memory functions were absent significant 
gaps.  Several tests of mental status were performed within 
normal time limits and were error free.  He denied 
hallucinations and delusions; however, he expressed ideas of 
reference and persecution.  His paranoia was reflective of 
his anxiety disorder and not an independent thought disorder.  
His mood was depressed, and affect was rather flat.  Sleep 
was disturbed both initially and medially.  He reported poor 
appetite and low energy level.  He reported feeling depressed 
and admitted that easily aroused anger was a frequent problem 
for him.  Psychological tests were consistent with an anxiety 
disorder.  The examiner concluded that the veteran's 
psychological disabilities were sufficiently severe as to 
prevent him from maintaining gainful employment.  

Mental Residual Functional Capacity Assessments dated in 1994 
and 1995 showed, for the most part, little or no limitations 
of the veteran's understanding, memory, sustained 
concentration, persistence, social interaction, and 
adaptation.  The only moderate limitations noted on any of 
these assessments were ability to understand and remember 
detailed instructions; ability to carry out detailed 
instructions; ability to maintain attention and concentration 
for extended periods; ability to complete a normal workday 
and workweek without interruptions from psychologically based 
symptoms; ability to get along with others without 
distracting them or exhibiting behavioral extremes; ability 
to work in coordination with or proximity to others without 
being distracted by them; ability to accept instructions and 
respond appropriately to criticism from supervisors; and 
ability to set realistic goals or make plans independently of 
others.  These moderate restrictions were not, however, all 
listed in the same evaluation.  In December 1994, it was 
noted that testing showed some affective disorder and recent 
memory problems, but generally good maintenance of cognitive 
functions.  Although the veteran claimed few activities, 
limitations were alleged due to physical problems; mental 
ability was not implicated.  The examiner concluded that 
given a work setting adapted to his physical problems, the 
veteran had adequate capacity to perform routine, unskilled 
work when interpersonal demands were minimal and supervision 
was benign. 



II.  Legal Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased "problems" due to PTSD.  He has therefore 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran was provided appropriate VA 
psychiatric examinations.  The RO complied with the Board's 
1997 Remand instructions.  The veteran's representative has 
argued that it is necessary to remand this case again because 
the 1997 VA examination was inadequate.  The Board disagrees.  
The VA examiner had previously examined the veteran, so the 
prior background information was not repeated since it was 
contained in previous examination reports.  The 1997 VA 
examination report discusses the veteran's subjective 
complaints, his medical history, objective findings from the 
mental status examination, and a GAF score representing the 
examiner's assessment of the severity of the veteran's 
disability.  This information is more than sufficient for 
evaluating his claim for an increased rating.

The veteran is not receiving routine psychiatric treatment, 
so there are no treatment records that have not been 
obtained.  The only medical records referenced in the 
evidence that have not been obtained are from the reported 
1994 hospitalization.  The RO contacted the VA Medical Center 
in Lake City, which was where the veteran had reported being 
hospitalized, but there were no records.  It is unclear from 
the record whether this hospitalization may have been at a 
private facility.  Regardless, those hospitalization records 
are not necessary in this case.  There are several detailed 
VA examination reports of record, including one as recently 
as 1997, and there is sufficient evidence of record to 
evaluate the veteran's service-connected PTSD properly.  
Although hospitalization records from 1994 would provide a 
complete record, they are not necessary to a fair resolution 
of the veteran's claim, and they would have no bearing on the 
current severity of his psychiatric disorder, which is the 
pertinent issue.  Therefore, the Board concludes that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Therefore, the Board must evaluate the veteran's 
claim for an increased rating from November 7, 1996, under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered both the old and the new regulations in the 
May 1998 Supplemental Statement of the Case and included both 
rating criteria.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the rating criteria for psychiatric disorders in effect 
prior to November 7, 1996, Diagnostic Code 9411 provided a 30 
percent disability rating where there was "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people . . . . 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment."  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 50 percent 
disability was warranted where the "[a]bility to establish 
or maintain effective or favorable relationships with people 
is considerably impaired . . . [due to] psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  Id.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  
The Board is bound by this interpretation of the terms 
"definite" and "considerable."  38 U.S.C.A. § 7104(c) 
(West 1991).

A 70 percent disability rating was warranted when the 
disorder severely impaired the ability to establish and 
maintain effective or favorable relationships with people, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  A 100 percent disability rating 
could be assigned (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or (2) where 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the three criteria for a 100 percent disability 
rating was an independent basis for grant a 100 percent 
rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, a 30 percent disability rating is 
provided for:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130 (1999).

The medical evidence shows assignment of GAF scores ranging 
from a low of 50 to a high of 85.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.  A GAF score of 61-
70 contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  Id. A GAF score 
of 71-80 contemplates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  Id.  A GAF score of 81 to 90 contemplates 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  
Id.  A GAF score is highly probative as it relates directly 
to the veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).

Regardless of which rating criteria are used to evaluate the 
veteran's claim, the evidence of record does not demonstrate 
social and industrial impairment such as would warrant an 
increased rating.  Neither the objective medical evidence nor 
the veteran's statements regarding his symptomatology 
approximate the criteria for a 50 percent or higher 
disability rating.  

There is no evidence of considerable impairment in the 
veteran's ability to establish and maintain effective 
relationships with people due to his PTSD symptoms.  He 
remains able to maintain a long-term (10+ years) relationship 
with his wife despite his psychiatric symptoms.  He often 
speaks of their relationship in favorable terms, although 
they have had difficulties at times.  Despite his reported 
inability to get along with others, the evidence shows that 
he has consistently been pleasant and cooperative during his 
psychiatric evaluations.  Moreover, several examiners over 
the past few years have commented on his good interaction 
during the examination and ability to establish a good 
rapport.  The assigned 30 percent disability rating reflects 
the fact that he may have such symptoms as difficulty in 
making close friends.

Only one examiner in the past five years has concluded that 
the veteran has more than mild industrial impairment due to 
his PTSD symptoms.  See December 1994 psychiatric evaluation.  
However, that conclusion is not persuasive in light of the 
evidence of record.  The veteran was working successfully for 
several years despite his psychiatric symptomatology.  
According to his own statements, his inability to work began 
in 1992 as a result of a work-related neck injury, and he 
associates his continued inability to work with back and neck 
problems.  At no time has he reported significant 
interference with his ability to work or maintain a job as a 
result of his PTSD.  

More importantly, the most recent GAF score of 70 assigned in 
1997 contemplated only mild symptoms with some difficulty in 
social and occupational functioning and is not commensurate 
with a degree of social and industrial impairment that is 
considerable, or "rather large in extent or degree," as is 
required for the assignment of a 50 percent disability 
evaluation.  As indicated above, the more recent medical 
evidence is more relevant in a claim for an increased rating.  
All other GAF scores of record were rendered in 1994 (i.e., 
five years ago) and are less probative than the current GAF 
score.

The only evidence since the effective date of the revised 
criteria (November 7, 1996) consists of the VA examination 
report from May 1997.  Under the new criteria, there is 
evidence that the veteran has some difficulty in establishing 
and maintaining effective social relationships, as evidenced 
by his social withdrawal.  He also has disturbances of mood 
and motivation.  However, there is no evidence that he meets 
the other criteria for a 50 percent disability rating under 
the new regulations.  The medical evidence from 1994 did show 
some impairment of judgment and difficulty understanding 
complex commands, but the revised rating criteria cannot be 
applied prior to the effective date.  Currently, cognition is 
intact.

The veteran has never exhibited panic attacks or speech 
impairment.  Although he may experience anger and 
irritability, there is no evidence of violence or impaired 
impulse control.  There has been no evidence of near-
continuous depression, and he has been able to function 
independently, appropriately, and effectively.  The veteran's 
current symptoms do fit the criteria for the 30 percent 
disability rating such as symptoms of depression, anxiety, 
and chronic sleep impairment.  The 30 percent disability 
rating contemplates impairment such as occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  

The criteria for a 30 percent disability rating also indicate 
that the veteran is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  This 
is clearly the veteran's situation.  He is able to care for 
himself, and he has consistently had normal conversations 
during his examinations.  He has not experienced delusions or 
hallucinations, and he has not reported suicidal ideations 
since, by his history, 1994.  His speech has consistently 
been relevant and coherent.  He does not receive routine 
psychiatric treatment, which indicates that his psychiatric 
symptomatology is minimally disabling to him if he is able to 
forgo treatment and medication.  He has not required 
hospitalization since, by his report, 1994.  The Board 
concludes that the overall disability picture does not more 
nearly approximate the 50 percent criteria such as to warrant 
an increased rating, and it does not even approach the 
symptomatology required for a 70 or 100 percent evaluation.  
38 C.F.R. § 4.7 (1999).

The evidence does not show that the criteria for a disability 
rating in excess of 30 percent are met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence does not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  Neither criteria for rating mental disorders is more 
beneficial to the veteran, and the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent for PTSD under Diagnostic Code 9411 
regardless of which criteria are used.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

